— Appeals by the defendant from two judgments of the Supreme Court, Westchester County, the first rendered October 18, 1979 (McMahon, J.; Indictment No. 274/79), convicting him of murder in the second degree and robbery in the first degree (two counts), the second rendered February 21, 1980 (McNab, J.; Indictment No. 132/79), convicting him of robbery in the first degree (four counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), each upon a jury verdict, and imposing sentence. By order dated August 17, 1981, this court remitted the case to Criminal Term to hear and report and, in the interim, the appeals were held in abeyance. (People v Pittman, 83 AD2d 870.) Criminal Term (Delaney, J.) has now complied. Judgments affirmed. The record fully supports Criminal Term’s finding that the police learned of the defendant’s outstanding arrest warrant before they placed him in the lineup. Accordingly, for the reasons stated in our initial memorandum, we affirm. (See People v Pittman, 83 AD2d 870, supra). Mollen, P. J., Titone, Weinstein and Gulotta, JJ., concur.